         Case 1:20-cv-01732-RC Document 13-3 Filed 08/25/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LEGAL EAGLE, LLC,               *
                                *
     Plaintiff,                 *
                                *
     v.                         *
                                *
NATIONAL SECURITY COUNCIL       *                     Civil Action No. 1:20-cv-01732 (RC)
RECORDS ACCESS AND              *
INFORMATION SECURITY            *
MANAGEMENT DIRECTORATE, et al., *
                                *
     Defendants.                *
                                *
*    *       *   *  *    *      *                     *      *      *     *       *      *

                                             ORDER

       UPON CONSIDERATION OF Plaintiff’s Motion for Partial Summary Judgment, any

Opposition thereto, and the entire record herein, it is this _______ day of ____________, 2020,

       ORDERED that Plaintiff’s Motion is GRANTED; and

       FURTHER ORDERED that Defendants shall process the requests at issue in Counts

Counts 2, 4, 6, 8, 12, 14, 16, and 18 as soon as practicable; and

       FURTHER ORDERED that Defendants shall make biweekly interim releases of all

non-exempt responsive records responsive to all counts except Counts 20 and 21 beginning

fourteen days from the date of this Order.



                                                  _______________________________________
                                                  Rudolph Contreras
                                                  United States District Judge
